         Case 5:18-cv-00082-JKP Document 147 Filed 04/09/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

LUIS RANGEL, et al.,

       Plaintiffs,

v.                                                            Case No. SA-18-CV-0082-JKP-ESC

ADTALEM GLOBAL
EDUCATION, INC., et al

       Defendants.

                                     FINAL JUDGMENT
                                  UNDER FED. R. CIV. P. 54(b)

       The Court has considered the issues presented in this action and rendered its decision with

respect to the claims of Plaintiff Lisa Howard. For the reasons stated in the Order Accepting Report

and Recommendation of United States Magistrate Judge issued contemporaneously with this Judg-

ment, the Court DISMISSES the claims of Plaintiff Lisa Howard pursuant to Fed. R. Civ. P. 41(b)

for failure of prosecution. Subject to any bar to her claims, such as an applicable statute of limita-

tions, this dismissal is without prejudice to her pursuing the claims in a different action. It is the

Court’s understanding, furthermore, that Ms. Howard failed to opt out of a related class action

pending in Illinois and that failure might preclude further litigation of her claims outside that class

action context. In accordance with Fed. R. Civ. P. 54(b), the Court expressly finds that there is no

just reason for delay and hereby directs entry of final judgment as to the claims of Plaintiff Lisa

Howard only.

       IT IS SO ORDERED this 9th day of April 2021.




                                               JASON PULLIAM
                                               UNITED STATES DISTRICT JUDGE
